UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 05-1763



YAN SHAO,

                                                            Petitioner,

            versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                            Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-121-712)


Submitted:    March 29, 2006                 Decided:   August 10, 2006


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Craig T. Trebilcock, BARLEY SNYDER L.L.C., York, Pennsylvania, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Michelle
Gorden Latour, Assistant Director, Keith I. Bernstein, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Yan Shao, a native and citizen of the People’s Republic

of China, petitions for review of an order of the Board of

Immigration Appeals (Board) reversing the Immigration Judge’s (IJ)

grant of her application for asylum, withholding of removal and

protection under the Convention Against Torture (CAT).        Shao

challenges the Board’s finding that she failed to meet her burden

of proof to qualify for asylum.*

          To obtain relief, an alien “must show that the evidence

he presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”     INS v. Elias-

Zacarias, 502 U.S. 478, 483-84 (1992).      We have reviewed the

evidence of record and conclude that Shao fails to show that the

evidence compels a contrary result.     Accordingly, we deny the

petition for review for the reasons stated by the Board.        We

dispense with oral argument because the facts and legal contentions



     *
      Nowhere in her appeal brief to the Board, or in her opening
brief to this court, does Shao contend she was eligible for either
form of alternate relief.       Accordingly, Shao has waived or
abandoned review of these claims. See Yousefi v. INS, 260 F.3d
318, 326 (4th Cir. 2001) (holding failure to challenge denial of
withholding of removal and Convention Against Torture relief in
opening brief constitutes abandonment of those claims); Farrokhi v.
INS, 900 F.2d 697, 700 (4th Cir. 1990) (holding that “an alien who
has failed to raise claims during an appeal to the [Board] has
waived his right to raise those claims before a federal court on
appeal of the [Board’s] decision”); see also 8 U.S.C. § 1252(d)(1)
(2000) (stating that “[a] court may review a final order of removal
only if . . . the alien has exhausted all administrative remedies
available to the alien as of right”).

                              - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -